Order, Supreme Court, Bronx County (Geoffrey D. Wright, J.), entered June 11, 2010, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants failed to submit sufficient evidence, such as a deed, to demonstrate the absence of any material issue of fact as to the ownership of the building. Indeed, the property management agreement and the testimony of the president of Friedman Management Corp. appear to contradict defendants’ claim that the Living Trust is the sole owner. Defendants also failed to submit sufficient evidence, such as the testimony of an individual with personal knowledge of ice and snow removal operations on the day of plaintiff’s accident, to demonstrate that they neither created nor had notice of the allegedly hazardous condition on the building steps. Concur — Gonzalez, PJ., Mazzarelli, Richter, Manzanet-Daniels and Román, JJ.